TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 24, 2013



                                      NO. 03-11-00104-CR


                               Colette Elaine Michalec, Appellant

                                                 v.

                                  The State of Texas, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
                AFFIRMED ON MOTION FOR REHEARING --
                    OPINION BY CHIEF JUSTICE JONES




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error requiring reversal in the trial

court’s judgment of conviction: IT IS THEREFORE considered, adjudged and ordered that the

motion for rehearing of appellant, Colette Elaine Michalec is overruled; and that the opinion and

judgment dated March 6, 2013, are withdrawn; and this opinion and judgment are substituted in

their places; and that the trial court’s judgment of conviction is in all things affirmed; and it

appearing that the appellant is indigent and unable to pay costs, that no adjudication as to costs is

made; and that this decision be certified below for observance.